Appellant was prosecuted, and convicted of the offense of assault to murder, and his punishment assessed at three years confinement in the State penitentiary.
The record before us does not disclose that any notice of appeal was given during the term of court at which appellant was tried, and under *Page 276 
such circumstances we have no jurisdiction of the case. (Offield v. State, 61 Tex.Crim. Rep., 135 S.W. Rep., 566). However, we have read the record, and, if the case was properly before us for review, there is no error assigned that would authorize a reversal of the case.
The appeal is dismissed.
Dismissed.